Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 49-56, 59, 60 and 73 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of the species in claim 51 {Formula 5 in paragraph [0087] on page 23 of the instant specification},

    PNG
    media_image1.png
    299
    574
    media_image1.png
    Greyscale
,
in the reply filed on August 12, 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
Since the instant application claims the benefit under 35 USC § 119(e) of Provisional Application No. 62/539,041 filed July 31, 2017, the disclosure in the provisional application was reviewed because of the possibility of intervening art.  It was found that Provisional Application No. 62/539,041 fails to provide adequate support for the entire scope of the instant claimed invention.  The disclosure of the prior-filed application, Provisional Application No. 62/539,041, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  
For instance, Provisional Application No. 62/539,041 does not disclose the formula claimed in instant independent claim 49 or the formula in instant dependent claim 50.  Further, Provisional Application No. 62/539,041 does not disclose the compounds claimed in instant claims 53, 54, 56 and 60.  Therefore, the claimed invention in instant claims 49, 50, 53, 54, 56, 60 and 73 can only rely on the filing date of PCT/CA2018/050934, which is July 31, 2018.




Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on January 30, 2020 and July 15, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: the structures or formulae on pages 2-5, 7, 17-20, 22, 29 and 31 are not completely legible.  
Appropriate correction is required.


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The originally filed specification does not disclose the formula in instant independent claim 49,

    PNG
    media_image2.png
    170
    636
    media_image2.png
    Greyscale
.
Claim 49 was presented in the Preliminary Amendment filed September 21, 2020, which is after the filing date of 371 of PCT/CA2018/050934 (filed July 18, 2018).


Claim Objections
Claim 49 is objected to because of the following informalities:  
a)	the formula in claim 49 is not completely legible (line 2 of the claim); and
b)	the “in” in the phrase “wherein in R1 and R2 are nil when M1 is nil,” should be deleted (line 13 in the claim).  
Appropriate correction is required.
Claim Interpretation
	The use of “between” in the claims is interpreted as inclusive of both endpoints in a range.  For example, the n variable in independent claim 49 is defined as “an integer between 0 and 18” (line 10 of claim 49).  Therefore, variable n can represent the endpoint zero or can represent the endpoint eighteen.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49 and 73 are rejected under 
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.  No support is found in the originally filed claims or the originally filed specification for the formula in instant independent claim 49, 
    PNG
    media_image2.png
    170
    636
    media_image2.png
    Greyscale
.  
Claim 49 was first presented in the Preliminary Amendment filed September 21, 2020, which is after the filing date of 371 of PCT/CA2018/050934 (filed 
July 18, 2018).  Applicant did not state where in the specification {page number(s) and paragraph number(s)} or the originally filed claims support could be found for the formula in claim 49.  Applicant should specifically point out the support in the original disclosure {page number(s) and paragraph number(s)} for any new claims or amended claims and for any amendments made to the disclosure.  See MPEP §714.02 and MPEP §2163.06(I).  Therefore, the claims lack written description as such.




The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 49, 50, 56 and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 49, the use of the open-ended term “comprising” on line 1 of the claim and in the definitions of variables A and Z is improper Markush language.  A Markush group must use closed language such as “consisting of” or “selected from the group consisting of”.  See MPEP 2117 and 2173.05(h).  This rejection can be overcome by replacing the phrase “comprising a general” on line 1 of claim 49 with “of”.  Further, under the definition of variable A in claim 49 (line 4 of the claim), replacing the phrase “that may be selected from a group comprising” with “selected from the group consisting of”.  Under the definition of variable Z, replacing the phrase “a group comprising at least one of” with “the group consisting of”.
Claim 49 is indefinite because the metes and bounds of the claim cannot be ascertained due to the use of the phrase “N-halamine precursor that may be selected from” under the definition of variable A (line 4 of the claim).  If variable A does not represent one of the substituents listed in claim 49, what can variable A represent?  Claim 49 is unclear.  This rejection can be overcome by deleting the language “that may be” from the phrase.
Claim 49 is indefinite because the metes and bounds of the claim cannot be ascertained due to the use of the phrase “a uracil derivative” under the definition of variable A (line 6 of the claim) and the use of the phrase “vinyl derivative” under the definition of variable Z (3rd line from the end of the claim).  What are derivatives of uracil?  What are derivatives of vinyl?  
Claim 49 is indefinite when variables n, m, a and b independently represent zero (lines 10-13 of claim 49).  The n, m, a and b variables are used to define substituents listed under the definition of variables R1, R2, R3 and R4 (lines 9-13 of claim 49),

    PNG
    media_image3.png
    153
    614
    media_image3.png
    Greyscale
.
A dangling valence problem is raised when, for example, variable M1 represents nitrogen and R1 and/or R2 represents a linear alkyl group (CnH(2n+1)) wherein variable n represents zero,  

    PNG
    media_image4.png
    172
    626
    media_image4.png
    Greyscale
.
The claimed compounds should not have dangling valences.  Claims of the “dangling valence” type in which only the portion of the structure responsible for the activity is defined in the claim are indefinite because the claims are of indeterminate in scope and generally broader than any possible supporting disclosure. Ex parte Diamond, 123 USPQ 167 (POBA 1959).
Claim 49 is indefinite because of the branched alkyl group (CmH(2m+1)) and the branched alkyloxyl group (CbH2bOH), under the definition of variables R1, R2, R3 and R4, having zero, one, or two carbons (lines 9-13 of the claim).  See the definitions of variables m and b in claim 49 (reproduced below).  

    PNG
    media_image5.png
    154
    609
    media_image5.png
    Greyscale
.
A branched alkyl group and a branched alkyloxyl group must have a minimum of three carbons.
Claims 49 and 50 improperly claim a charged radical instead of a complete (or neutral) compound when X1 and/or X2 represents PO43-.
Claim 49 is indefinite because of the phrase “at least one of” under the definition of variable Z.  There is only one instance of variable Z in the formula, 
    PNG
    media_image6.png
    170
    636
    media_image6.png
    Greyscale
.  Therefore, the use of the phrase “at least one of” under the definition of variable Z makes claim 49 confusing.
Claim 50 lacks antecedent basis from independent claim 49 because compounds of the formula in claim 50 are not recited in claim 49 when variable “i” is greater than 1.  This rejection can be overcome by making claim 50 an independent claim.
In claim 50, the use of the open-ended term “comprising” on line 1 of the claim is improper Markush language.  A Markush group must use closed language such as “consisting of” or “selected from the group consisting of”.  See MPEP 2117 and 2173.05(h).  This rejection can be overcome by replacing the phrase “comprising a general” on line 1 of claim 50 with “of the”.  
Claim 56 lacks antecedent basis from independent claim 49 because there is no recitation in claim 49 for the compound claimed in dependent claim 56.  See in the formula in claim 49 wherein there is only one occurrence of the A variable whereas the compound in claim 56 has three occurrences of the 2,2,6,6-tetramethyl-piperidine ring (the variable A position in the formula in claim 49).
Claim 73 lacks antecedent basis from claim 49 because none of the specific variable A substituents listed in claim 49 are indicated as being possibly halogenated.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 50, 56 and 73 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 50 fails to further limit claim 49 because claim 50 is broader in scope than claim 49.  The compounds of the formula in claim 50 are not embraced by claim 49 when variable “i” in the formula,

    PNG
    media_image7.png
    132
    474
    media_image7.png
    Greyscale

in claim 50 represents an integer greater than 1.  For example, there is only one occurrence of each of variable A and variable Z in the formula in independent claim 49.  However, there can be multiple occurrences of the A variable and the Z variable in the formula in claim 50 when variable “i” in the formula in claim 50 represents an integer greater than 1.  Variable “i” in claim 50 is defined as an integer between 1 and 5.  This rejection can be overcome by making claim 50 an independent claim.
Claim 56 fails to further limit independent claim 49 because claim 56 is broader in scope than claim 49.  Claim 56 depends from claim 50 which depends from independent claim 49.  In the formula in claim 49, there is only one occurrence of the A variable whereas the compound in claim 56 has three occurrences of the 2,2,6,6-tetramethyl-piperidine ring (the variable A position in the formula in claim 49).
Claim 73 fails to further limit independent claim 49 because claim 73 is broader in scope than independent claim 49.  Claim 49 lists specific substituents to define the A variable.  However, it is not stated in Claim 49 that any of these specific substituents under the definition of variable A can be halogenated. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 49, 50 and 54 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by:
a)	the compound of Chemical Abstracts Registry Number 2172368-53-3 {indexed in the Registry file on STN CAS ONLINE January 31, 2018},

    PNG
    media_image8.png
    325
    395
    media_image8.png
    Greyscale
,
{a compound of the formula, 
    PNG
    media_image9.png
    172
    626
    media_image9.png
    Greyscale
 in claim 49,
wherein A=2,2,6,6-tetramethyl-piperidine; 
o=zero; 
M1=nitrogen; 
R1=a linear alkyl group (CnH(2n+1)) where n=1; 
R2= a linear alkyl group (CnH(2n+1)) where n=1; 
X1=Cl-;
s=zero; 
r=zero; 
q=2; and 
Z=-OH};

b)	the compound of Chemical Abstracts Registry Number 2156612-76-7 {indexed in the Registry file on STN CAS ONLINE December 12, 2017},

    PNG
    media_image10.png
    338
    732
    media_image10.png
    Greyscale
,
{a compound of the formula, 
    PNG
    media_image9.png
    172
    626
    media_image9.png
    Greyscale
 in claim 49,
wherein A=2,2,6,6-tetramethyl-piperidine; 
o=zero; 
M1=nitrogen; 
R1=a linear alkyl group (CnH(2n+1)) where n=1; 
R2= a linear alkyl group (CnH(2n+1)) where n=1; 
X1=Br-;
s=zero; 
r=1; 
p=6;
M2=nitrogen; 
R3=a linear alkyl group (CnH(2n+1)) where n=1; 
R4= a linear alkyl group (CnH(2n+1)) where n=1;
X2=Br-;
q=2; and 
Z=-NH2;  or 
the formula, 
    PNG
    media_image11.png
    178
    643
    media_image11.png
    Greyscale
 in claim 50,
wherein A=2,2,6,6-tetramethyl-piperidine; 
o=zero; 
M1=nitrogen; 
R1=a linear alkyl group (CnH(2n+1)) where n=1; 
R2= a linear alkyl group (CnH(2n+1)) where n=1; 
X1=Br-;
r=1; 
p=6;
M2=nitrogen; 
R3=a linear alkyl group (CnH(2n+1)) where n=1; 
R4= a linear alkyl group (CnH(2n+1)) where n=1;
X2=Br-;
q=2; and 
Z=-NH2;
i=1};

c)	the compound of Chemical Abstracts Registry Number 2093158-13-3 {indexed in the Registry file on STN CAS ONLINE April 25, 2017},

    PNG
    media_image12.png
    328
    658
    media_image12.png
    Greyscale
,
{a compound of the formula, 
    PNG
    media_image9.png
    172
    626
    media_image9.png
    Greyscale
 in claim 49,
wherein A=2,2,6,6-tetramethyl-piperidine; 
o=zero; 
M1=nitrogen; 
R1=a linear alkyl group (CnH(2n+1))  where n=1; 
R2= a linear alkyl group (CnH(2n+1))  where n=1; 
X1=Br-;
s=zero; 
r=1; 
p=4;
M2=nitrogen; 
R3=a linear alkyl group (CnH(2n+1))  where n=1; 
R4= a linear alkyloyl group (CaH2aOH) where a=2;
X2=Br-;
q=2; and 
Z=-OH;  or 
the formula, 
    PNG
    media_image11.png
    178
    643
    media_image11.png
    Greyscale
 in claim 50,
wherein A=2,2,6,6-tetramethyl-piperidine; 
o=zero; 
M1=nitrogen; 
R1=a linear alkyl group (CnH(2n+1))  where n=1; 
R2= a linear alkyl group (CnH(2n+1))  where n=1; 
X1=Br-;
r=1; 
p=4;
M2=nitrogen; 
R3=a linear alkyl group (CnH(2n+1)) where n=1; 
R4= a linear alkyloyl group (CaH2aOH) where a=2;
X2=Br-;
q=2; and 
Z=-OH;
i=1};

d)	the compound of Chemical Abstracts Registry Number 2093158-29-1 {indexed in the Registry file on STN CAS ONLINE April 25, 2017},

    PNG
    media_image13.png
    315
    770
    media_image13.png
    Greyscale
,
{a compound of the formula, 
    PNG
    media_image9.png
    172
    626
    media_image9.png
    Greyscale
 in claim 49,
wherein A=2,2,6,6-tetramethyl-piperidine; 
o=zero; 
M1=nitrogen; 
R1=a linear alkyl group (CnH(2n+1)) where n=1; 
R2= a linear alkyl group (CnH(2n+1)) where n=1; 
X1=Br-;
s=zero; 
r=1; 
p=4;
M2=nitrogen; 
R3=a linear alkyl group (CnH(2n+1)) where n=1; 
R4= a linear alkyl group (CnH(2n+1)) where n=1;
X2=Br-;
q=2; and 
Z=methyl methacrylate;  or 
the formula, 
    PNG
    media_image11.png
    178
    643
    media_image11.png
    Greyscale
 in claim 50,
wherein A=2,2,6,6-tetramethyl-piperidine; 
o=zero; 
M1=nitrogen; 
R1=a linear alkyl group (CnH(2n+1)) where n=1; 
R2= a linear alkyl group (CnH(2n+1)) where n=1; 
X1=Br-;
r=1; 
p=4;
M2=nitrogen; 
R3=a linear alkyl group (CnH(2n+1)) where n=1; 
R4= a linear alkyl group (CnH(2n+1)) where n=1;
X2=Br-;
q=2; and 
Z= methyl methacrylate;
i=1;    or
see the compound claimed in instant claim 54};

e)	Huang et al. {WO 2018/005794 A2} - who disclose Compound 62B on page 229,

    PNG
    media_image14.png
    310
    199
    media_image14.png
    Greyscale

{a compound of the formula, 
    PNG
    media_image9.png
    172
    626
    media_image9.png
    Greyscale
 in claim 49,
wherein A=2,2,6,6-tetramethyl-piperidine; 
o=2; 
M1=nitrogen; 
R1=a linear alkyl group (CnH(2n+1)) where n=1; 
R2= a linear alkyl group (CnH(2n+1)) where n=1; 
X1=Cl-;
s=zero; 
r=zero; 
q=2; and 
Z=-OH};   

f)	Liu et al. {WO 2017/079841 A1} - who disclose, for example, the compound in Figure 8/13,

    PNG
    media_image15.png
    180
    321
    media_image15.png
    Greyscale
,

{a compound of the formula, 
    PNG
    media_image9.png
    172
    626
    media_image9.png
    Greyscale
 in claim 49,
wherein A=2,2,6,6-tetramethyl-piperidine; 
o=zero; 
M1=nitrogen; 
R1=a linear alkyl group (CnH(2n+1)) where n=1; 
R2= a linear alkyl group (CnH(2n+1)) where n=1; 
X1=Br-;
s=zero; 
r=2; 
p=4;
M2=phosphorus; 
R3=a phenyl group; 
R4= a phenyl group;
X2=Br-;
q=3; and 
Z=-OH;  or 
the formula, 
    PNG
    media_image11.png
    178
    643
    media_image11.png
    Greyscale
 in claim 50,
wherein A=2,2,6,6-tetramethyl-piperidine; 
o=zero; 
M1=nitrogen; 
R1=a linear alkyl group (CnH(2n+1)) where n=1; 
R2= a linear alkyl group (CnH(2n+1)) where n=1; 
X1=Br-;
r=2; 
p=4;
M2=phosphorus; 
R3=a phenyl group; 
R4= a phenyl group;
X2=Br-;
q=3; and 
Z= -OH;
i=1};     and

g)	Wolff et al. {WO 2017/063091 A1} - who disclose, for instance, the compound in Figure 2/13,

    PNG
    media_image16.png
    228
    282
    media_image16.png
    Greyscale
,
{a compound of the formula, 
    PNG
    media_image9.png
    172
    626
    media_image9.png
    Greyscale
 in claim 49,
wherein A=5,5-dimethylhydantoin; 
o=2; 
M1=nitrogen; 
R1=a linear alkyl group (CnH(2n+1)) where n=1; 
R2= a linear alkyl group (CnH(2n+1)) where n=1; 
X1=Br-;
s=zero; 
r=zero; 
q=3; and 
Z=-OH}.

Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention.  Therefore, each of the above cited prior art anticipates the instant claimed invention.


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


Allowable Subject Matter
	The elected species of Formula 5,

    PNG
    media_image17.png
    251
    428
    media_image17.png
    Greyscale
,
is allowable over the prior art of record.


Claims 51-53, 55, 59 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



October 14, 2022
Book XXVII, page 51